Citation Nr: 1122909	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2005, for the grant of service connection for coronary artery disease, status-post stenting.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status-post stenting.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from November 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2006, the Veteran filed a notice of disagreement with respect to both issues listed on the title page and the RO issued a statement of the case in June 2007.  In the July 2007 substantive appeal, the Veteran checked the box indicated that he was only appealing a certain issue, however; he did not clearly indicate in Section 9 that he was only appealing the rating assigned to the heart disability.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  In addition, both issues were included in the supplemental statement of the case dated in November 2007.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, both issues are before the Board.  

In a February 2011 statement, the Veteran's representative raised the issues of entitlement to service connection for hypertension, secondary to diabetes mellitus or coronary artery disease; scars; diabetic nephropathy; extensive tissue loss of the left hand, to include muscle injury and nerve damage; and arthritis of the right hand as secondary to the service-connected left hand disabilities.  He also raised the issue of entitlement to special monthly compensation for erectile dysfunction and requested entitlement to total disability based on individual unemployability (TDIU) after all of the claims are adjudicated.  As these issues are not on appeal they are  referred to the RO for the appropriate consideration.  

The issue of entitlement to a disability rating in excess of 30 percent for coronary artery disease, status-post stenting, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  On January 20, 2005, the Veteran filed a claim for service connection for coronary artery disease.  

2.  By rating decision dated in June 2005, the RO denied service connection for coronary artery disease. 

3.  The Veteran filed a request for reconsideration dated in January 2006.  

4.  By rating decision dated in August 2006, the RO granted service connection for coronary artery disease, status-post stenting and an effective date of January 9, 2006, was assigned. 

5.  By a rating decision dated in June 2007, the RO determined there was clear and unmistakable error in the August 2006 rating decision in failing to assign an effective date of January 20, 2005.

6.  The record does not contain an unadjudicated claim for service connection for coronary artery disease, status-post stenting, prior to the Veteran's January 20, 2005, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to January 20, 2005, for the award of service connection for coronary artery disease, status-post stenting, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an earlier effective date is warranted for an award of service connection for coronary artery disease, status-post stenting.  He argues that the effective date should date back to 2005 when he filed his claim for service connection.  

The RO denied service connection for coronary artery disease in a June 2005 rating decision.  The Veteran filed a request for reconsideration in January 2006.  The RO granted service connection for coronary artery disease, status-post stenting in the August 2006 rating decision currently on appeal.  The RO evaluated the Veteran's disabilities and assigned a 30 percent disability evaluation for coronary artery disease, status-post stenting, effective January 9, 2006.  In a rating decision dated in June 2007 the RO found clear and unmistakable error and assigned an effective date of January 20, 2005.  The Veteran timely perfected an appeal with regard to the earlier effective date issue.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Board cannot find any basis to support an assignment of an earlier effective date.  Pertinent regulations outlined above explicitly indicated that the effective date for a grant of service connection on a direct basis cannot be earlier than the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  See 38 C.F.R. § 3.400(b)(2)(i), supra.  Here, the Veteran filed the current claim of entitlement to service connection for coronary artery disease on January 20, 2005, nearly 39 years after discharge from active service.  In such cases, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id.  The applicable date in this case was January 20, 2005, the date of receipt of the claim.

The Board is aware that the Veteran's coronary artery disease has been related to his service-connected diabetes mellitus and has been treated for the condition prior to January 2005, but 38 C.F.R. § 3.400(b)(2)(i) makes clear that the effective date for a grant of service connection on a direct basis shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  (Emphasis added).  Furthermore, the "mere presence" of a diagnosis of a specific disorder in a medical report, without more, "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon.  The Veteran asserted that he wished for his effective date to be in 2005.  This has been accomplished.  There are no pending, unadjudicated claims for coronary artery disease, status-post stenting prior to the January 2005 service connection claims filed by the Veteran.  Accordingly, the Veteran is not entitled to an effective date earlier than January 20, 2005, for the grant of service connection for coronary artery disease, status-post stenting and his appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
Here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, the Board finds that the Veteran's claim has been substantiated, and additional notice is not required.  


ORDER

Entitlement to an effective date earlier than January 20, 2005, for the grant of service connection for coronary artery disease, status-post stenting, is denied.


REMAND

In a May 2008 statement, the Veteran stated that since the last rating decision he has been hospitalized again for experiencing chest pains during which he had a heart catheterization.  Therefore, the Veteran should be asked to submit any additional relevant records and then be accorded another C&P examination as the evidence indicates that there may be a material change in the condition.  38 C.F.R. § 3.327.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's May 2008 statement indicates there may have been a material change in the condition since the last VA examination, another VA examination is warranted at this time.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Ask the Veteran to submit any additional relevant medical records from his private physicians or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Thereafter, the RO should schedule the Veteran for cardiology examination to determine the current level of severity of his coronary artery disease, status-post stenting.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder.  A complete rationale for any opinions expressed must be provided.  In particular, the examiner must assess the severity of the Veteran's coronary artery disease, and include a discussion of the associated symptoms, including but not limited to dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


